Citation Nr: 0947336	
Decision Date: 12/14/09    Archive Date: 12/24/09

DOCKET NO.  02-05 107	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for a heart disorder 
characterized as rheumatic heart disease.


REPRESENTATION

Appellant represented by:	Francis M. Jackson, Attorney 
at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Harrigan, Associate Counsel

INTRODUCTION

The Veteran had active military service from June 1967 to 
October 1967.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a December 2001 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in No. Little 
Rock, Arkansas.  After remands to the RO for additional 
development in October 2003 and March 2005, the Board denied 
the Veteran's claim in a July 2005 decision.

In June 2006, while this case was pending before the United 
States Court of Appeals for Veterans Claims (Court), the 
Office of General Counsel for VA, on behalf of the Secretary 
and the appellant filed a Joint Motion for Remand and to Stay 
Proceedings.  The motion was to vacate the July 2005 decision 
by the Board, and to remand the case for readjudication.  The 
Joint Motion was granted by a June 2006 Court Order and this 
matter was returned to the Board for further consideration.

The Board notes that the Veteran presented testimony during 
an appeal hearing at the RO before a hearing officer in 
November 1998, as well as via video conference before the 
undersigned Veterans Law Judge (VLJ) in December 2002.  
Copies of the hearing transcripts issued following the 
hearings are of record.

The appeal was remanded by the Board for further development 
in September 2006. 
In a July 2007 decision, the Board denied the Veteran's 
claim.  The Veteran appealed the July 2007 Board decision to 
the Court.  In an August 2009 Order, which granted a August 
2009 Joint Motion for Partial Remand (Joint Remand), the 
Court vacated and remanded the Board's July 2007 decision 
which denied service connection for a heart disorder 
characterized as rheumatic heart disease.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the appellant if further 
action is required.


REMAND

A review of the record discloses that the case must be 
returned to the RO in order to ensure due process.  The Board 
notes that the Veteran had a hearing in connection with his 
claim in December 2002, prior to the appeal to the Court and 
subsequent Joint Remand.  In a November 2009 statement, the 
Veteran's recently appointed private attorney submitted a 
formal request for a hearing at his local RO before a 
Veterans Law Judge (Travel Board hearing).  Such a hearing 
must be scheduled by the RO.  38 U.S.C.A. § 7107 (West 2002); 
38 C.F.R. §§ 19.75, 19.76, 20.703, 20.704 (2009).  

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

Accordingly, the case is REMANDED for the following action:


The RO should contact the Veteran and 
schedule him for a Travel Board hearing 
before a Veterans Law Judge, in 
accordance with his request.  A copy of 
the notice to the Veteran of the 
scheduling of the hearing should be 
placed in the record.  After the hearing 
is conducted, or if the Veteran withdraws 
the hearing request or fails to report 
for the scheduled hearing, the claims 
file should be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


